Case 1:21-md-02989-CMA Document 64 Entered on FLSD Docket 04/09/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 21-2989-MDL-ALTONAGA/Torres

  In re:

  JANUARY 2021 SHORT SQUEEZE
  TRADING LITIGATION
  _________________________________/

  This Document Relates to:

  21-21349-CIV-ALTONAGA
  21-21350-CIV-ALTONAGA
  21-21351-CIV-ALTONAGA
  21-21353-CIV-ALTONAGA
  21-21359-CIV-ALTONAGA


     FOURTH ORDER OF CONSOLIDATION AND ADMINISTRATIVE CLOSE-OUT

           THIS CAUSE is before the Court sua sponte. The above-styled cases are consolidated in

  MDL proceeding 21-2989-MDL for all pretrial purposes, and the parties are directed to submit all

  filings in the MDL action. It light of the consolidation of all cases in the MDL action, it is

           ORDERED AND ADJUDGED that the Clerk of the Court shall mark the following cases

  as CLOSED for administrative purposes only:

  21-21349-CIV-ALTONAGA
  21-21350-CIV-ALTONAGA
  21-21351-CIV-ALTONAGA
  21-21353-CIV-ALTONAGA
  21-21359-CIV-ALTONAGA

           All pending motions in the above-listed cases are DENIED WITHOUT PREJUDICE.
Case 1:21-md-02989-CMA Document 64 Entered on FLSD Docket 04/09/2021 Page 2 of 2

                                                  CASE NO. 21-2989-MDL-ALTONAGA


        DONE AND ORDERED in Miami, Florida, this 9th day of April, 2021.



                                                  _________________________________
                                                  CECILIA M. ALTONAGA
                                                  UNITED STATES DISTRICT JUDGE

  cc:   counsel of record; pro se parties




                                            2
